      Case 6:21-cv-00802-GTS-ATB Document 2-2 Filed 07/15/21 Page 1 of 2



             CARRIE@CAGOLDBERGLAW.COM | 646.666.8908 | WWW.CAGOLDBERGLAW.COM
                          16 Court Street, 33rd Floor | BROOKLYN, NY 11241

July 13, 2021

Scott McNamara, Esq.
District Attorney
Office of the District Attorney
Oneida County
235 Elizabeth St.
Utica, NY 13501
                                             Sent by email to smcnamara@ocgov.net

RE: Estate of Bianca Devins v Oneida County, FRCP 65(b) Relief

Dear District Attorney McNamara

       As you are aware, my firm represents the Estate of Bianca Devins.

       I send this letter to inform you of our intention to seek an emergency ex parte restraining
order pursuant to FRCP 65(b) against you, Oneida County District Attorney Office, and John
Does 1-20 restraining all of you from:
   1) Disseminating video content, including screenshots, depicting Bianca Devins being
       murdered, dead, having sex, or in a state of undress;
   2) Disseminating content obtained from Bianca’s cellular phone or social media or email
       accounts;

   We will further seek relief requiring your Oneida County District Attorney Office:
   3) To take immediate action to contact all individuals and entities to whom Oneida County
      District Attorney caused to receive the content described in (1) and (2) above to ensure
      that content was not further disseminated by those recipients and will not be.

    We will be filing on Thursday July 15, 2021 at approximately 9:30 o’clock in the AM
remotely through ECF at United State District Court, Northern District of New York, Alexander
Pirnie Federal Building and U.S. Courthouse at 10 Broad Street, Utica, NY 13501 and will be
seeking a remote hearing, if any, at the court’s soonest convenience.

   Our basis for showing good cause for the restraining order rests upon Oneida County District
Attorney’s repeated dissemination of sex videos, images, and murder videos depicting Bianca
and its continuance thereof despite repeated notifications informing your office that
      Case 6:21-cv-00802-GTS-ATB Document 2-2 Filed 07/15/21 Page 2 of 2




Page 2 of 2

Dissemination of these images violates our Federal Child Pornography laws and causes injury to
Bianca’s memory, her family, and her estate. It further harms members of the public who by
virtue of receiving this unlawful material is also put at risk of federal criminal violations for
being in possession of it.

    Despite the repeated notifications of the unlawful dissemination licensed attorneys from the
Oneida County District Attorneys Office have defended OCDA’s right to disseminate the content
of Bianca, recklessly misunderstanding operable law and the most fundamental concept of how
state and federal laws run in parallel. OCDA attorneys have claimed that New York State law
“trumps” federal law and therefore, according to your attorneys, it is perfectly legal to share sex
content depicting a 17-year-old. Notwithstanding the shocking disregard for a deceased child’s
privacy and how it’s unconscionable to share this content, it is also without a doubt illegal. We
further have learned of recent instances where your office has shared private, nude, and murder
content depicting Bianca not only with members of the media but with members of the public
pursuant to FOIL requests. One such individual, Alissa Tallman, aka Antimone Layne has
demonstrated a prurient obsession with Brandon Clark and Bianca and recorded over 2,000
minutes of live content published to YouTube about her conspiracy theories on the case. There
could be no more dangerous recipients of Bianca’s content than this individual and the press.

    Your office has repeatedly violated the law by sharing this content and we do not believe you
intend or can be trusted to stop without a court order.

Sincerely,

/s/ Carrie Goldberg
Carrie Goldberg
Attorneys for Estate of Bianca Devins
